Citation Nr: 0627980	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  04-26 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Sioux Falls, South Dakota


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
November 1998 RO decision which granted service connection 
and a single 10 percent disability rating for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from June 1958 to May 1962, 
and from February 1963 to July 1979.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 decision by the RO in Sioux Falls, 
South Dakota that determined that there was no CUE in a 
November 1998 RO decision which granted service connection 
and a single 10 percent rating for tinnitus.  


FINDINGS OF FACT

1.  In a November 1998 decision, the RO granted service 
connection and a single 10 percent rating for tinnitus; the 
veteran did not appeal.

2.  The law in effect at that time was correctly applied, and 
there was no  undebatable error.


CONCLUSION OF LAW

A final November 1998 RO decision which granted service 
connection and a single 10 percent rating for tinnitus was 
not based on CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§ 3.105 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) are inapplicable to 
cases involving CUE in prior decisions.  See 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159; Livesay v. Principi, 15 Vet. 
App. 165 (2001).

Analysis

In a November 1998 decision, the RO granted service 
connection and a single 10 percent rating for tinnitus.  The 
veteran was notified of this decision by a letter dated in 
December 1998 and he did not appeal.  Thus the decision is 
final in the absence of clear and unmistakable error (CUE).  
38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.105(a), 20.201, 20.302 (1998 & 2005).

The veteran alleges that the RO's November 1998 decision was 
based on CUE, as he believes he should have been awarded two 
separate 10 percent ratings for bilateral tinnitus.  The 
veteran contends that the law in effect at the time of the 
November 1998 decision was incorrectly applied, and contends 
that Diagnostic Code 6260 and the VA schedule for rating 
disabilities did not explicitly rule out a separate 10 
percent rating for each ear.  

Where CUE is found in a prior RO decision, the prior decision 
will be reversed or revised.  For the purposes of authorizing 
benefits, reversal or revision of the prior decision on the 
grounds of CUE has the same effect as if the correct decision 
had been made on the date of the prior decision.  38 U.S.C.A. 
§ 5109A (West 2002); 38 C.F.R. § 3.105(a) (2005).

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
the correct facts, as they were known at the time, must not 
have been before the adjudicator (a simple disagreement as to 
how the facts were weighed or evaluated will not suffice) or 
the law in effect at that time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  Cook v. Principi, 258 F.3rd 1311 (Fed. Cir. 
2001); Pierce v. Principi, 240 F.3rd 1348 (Fed. Cir. 2001); 
Baldwin v. West, 13 Vet. App. 1 (1999) and 15 Vet. App. 302 
(2001).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Tinnitus is evaluated under Diagnostic Code 6260, which, at 
the time of the November 1998 rating decision, provided that 
persistent tinnitus as a symptom of head injury, concussion 
or acoustic trauma is rated 10 percent disabling.  38 C.F.R. 
§ 4.87a, Diagnostic Code 6260 (1998).  VA's longstanding 
interpretation of this regulation is that a single 10 percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.  This interpretation 
was accepted by the Court of Appeals for Veterans Claims at 
the time of the 1998 rating decision.  See Cromley v. Brown, 
7 Vet. App. 376, 378 (1995) ("As the Board noted, the 
appellant is already rated at 10 [percent], the highest level 
possible under the regulations for tinnitus.").  

The Board notes parenthetically that Diagnostic Code 6260 was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  See 38 C.F.R. § 4.87, 
Diagnostic Code 6260, note 2 (2005).  

Recently, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) affirmed VA's longstanding 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10 percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).  Citing Supreme Court precedent, the 
Federal Circuit explained that an agency's interpretation of 
its own regulations was entitled to substantial deference by 
the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id, slip op. 
at 9-10.  The Federal Circuit found that there was a lack of 
evidence in the record suggesting that VA's interpretation of 
Diagnostic Code 6260 was plainly erroneous or inconsistent 
with the regulations.

The Board finds that in the November 1998 rating decision, 
the RO assigned the maximum schedular rating available for 
tinnitus under the version of Diagnostic Code 6260 then in 
effect.  The veteran has not demonstrated that the law in 
effect at that time was incorrectly applied.  He does not 
contend that the correct facts, as they were known at the 
time, were not before the adjudicator.  Given the law in 
effect and evidence of record, there is no showing that the 
RO committed CUE in the November 1998 rating decision which 
granted service connection and a single 10 percent rating for 
tinnitus.  Thus, the veteran's CUE claim must be denied.


ORDER

The claim of CUE in a November 1998 RO decision which granted 
service connection and a single 10 percent rating for 
tinnitus is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


